1. The evidence was in sharp conflict as to whether the plaintiff's injuries were proximately caused by negligence on the part of the defendant, whether the plaintiff by the exercise of ordinary care could have avoided the consequences of any negligence of the defendant, or whether the injuries were caused solely by the plaintiff's negligence, and a verdict in favor of the defendant was authorized. *Page 584 
2. The excerpts from the charge complained of, when considered in connection with the entire charge, show no harmful error.
Judgment affirmed. Sutton, P. J., and Felton, J.,concur.
                       DECIDED SEPTEMBER 27, 1944.